                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEA THIA DUVALL, individually and
as administratrix of the estate of Christopher:
Sowell, et al.,
                       Plaintiffs,

       v.                                             CIVIL ACTION NO. 18-3278

ADRIAN HUSTLER, et al.,                                                       FIL. f~:l)
              Defendants.
                                                                                     020
                                                ORDER

       AND NOW, this 19th day of March 2020, upon consideration of

Summary Judgment [Doc. No. 23] and the responses and replies thereto,

explained in the accompanying Memorandum Opinion, it is hereby ORDERED that the Motion

is GRANTED in part and DENIED in part as follows:

   1. The Motion is GRANTED as to Counts Four, Five, Six, Seven, and Eight.

   2. The Motion is GRANTED as to the portion of Count Nine, Plaintiffs' Monell claim,

       based on the City's failure to train and equip officers with tasers.

   3. The Motion is DENIED as to the portion of Count Nine, Plaintiffs' Monell claim, based

       on the City's failure to supervise and discipline officers.

   4. The Motion is DENIED as to Counts One, Two, and Three.

       It is so ORDERED.


                                                                              ~            0
                                                                                ~
                                                      BYTHECO•Uq .                    (


                                                          NTHIA M. RUFE, J.                    .

                              ••, . . \ '   I
